Mr. Justice Gary delivered the opinion of the Court. Before we observed that no assignments of error were on or attached to the records in these cases, as required by rule 15, we had studied the questions involved with much care, but we can not say with what result, as for want of such assignments we can only dismiss the appeals. Ditch v. Sennott, 116 Ill. 288, has been followed in many cases in this court. It may be said that it would be little trouble to the court to call the attention of counsel to the omission that they might supply it, but we may not make such a precedent as will give counsel cause to complain if we do not assist them in their work. The appeals are dismissed.